NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3593-18

A.M.M.,

          Plaintiff-Appellant,

v.

ATTORNEY GENERAL,
CINDI COLLINS and
DR. NICOLE PAOLILLO,

     Defendants-Respondents.
__________________________

                   Submitted January 4, 2021 – Decided April 15, 2021

                   Before Judges Suter and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-2779-16.

                   A.M.M., appellant pro se.

                   Respondents have not filed briefs.

PER CURIAM
      Plaintiff A.M.M.1 appeals the November 30, 2018 order 2 that denied his

motion to enter a default judgment against defendants, Attorney General, Cindi

Collins and Dr. Nicole Paolillo (the State defendants). We affirm the order.

      On April 12, 2016, plaintiff filed a complaint in the Law Division against

the State defendants, alleging his civil commitment under the Sexually Violent

Predator Act (SVPA), N.J.S.A. 30:4-27.24 to -27.38, and transfer to the Special

Treatment Unit (STU), violated N.J.S.A. 30:4-27.30(b) and was inconsistent

with In re Civil Commitment of A.H.B., 386 N.J. Super. 16 (App. Div. 2006).

Plaintiff argued defendant Dr. Nicole Paolillo issued a confidential forensic

report about plaintiff that was utilized at his commitment hearing in 2014. He

asserts Dr. Paolillo was not qualified to issue the report.

      Plaintiff served the complaint against the State defendants in April of

2016. A track assignment notice was issued on April 20, 2016, providing a 450-

day period for discovery. The State defendants did not file an answer to the




1
  We use initials because our opinion references court records that are
confidential. See R. 1:38-3(b)(11).
2
  Plaintiff's notice of appeal was filed March 6, 2019. On June 21, 2019, we
granted plaintiff's motion to file his notice of appeal as within time. We also
granted his motion to proceed as indigent.
                                                                          A-3593-18
                                         2
complaint, although they filed a motion requesting time to answer or to

otherwise plead which was granted. Plaintiff did not request the entry of default.

        On August 15, 2016, the State defendants filed a motion to dismiss the

complaint with prejudice. On October 3, 2016, plaintiff's complaint and any

crossclaims against the State defendants were dismissed with prejudice. The

October 3, 2016 order indicates the motion was opposed. Plaintiff did not appeal

that order.

        More than two years later, on October 29, 2018, plaintiff filed a

Declaration for Entry of Default against the State defendants seeking entry of a

default judgment because the State defendants had not filed an answer to the

2016 complaint. Plaintiff's motion was denied on November 30, 2018, however,

because plaintiff's complaint had been dismissed on October 3, 2016, with

prejudice.

        Plaintiff appeals the November 30, 2018 order.3 On appeal, plaintiff raises

the following arguments:

              POINT I

              THE DEFENDANTS' VIOLATIONS OF THE
              ADMINISTRATIVE OFFICE OF THE COURTS
              MANDATES IN THE CASE A.H.B., COURT PER
              N.J.S.A. 30:4-27.30b. THE DEFENDANTS DID NOT

3
    We granted plaintiff's motion to file his notice of appeal as within time.
                                                                                 A-3593-18
                                          3
RESPOND TO THE PLAINTIFF'S COMPLAINT
AND SUMMONS WITHIN THE PERIOD ALLOWED

POINT II

DEFENDANT PAOLILLO WAS PROVIDING
EXPERT MEDICAL TESTIMONY AT THE
PLAINTIFF’S SEXUALLY VIOLENT PREDATOR
HEARING AND THE DEFENDANT CINDI
COLLINS    MALICIOUSLY   PURSUED        THE
COMMITMENT     HEARING    BASED       UPON
DEFENDANT     PAOLILLO'S     UNQUALIFIED
EXPERT TESTIMONIES TO SUPPORT THE NEED
FOR THE PLAINTIFF COMMITMENT WITHOUT
HER BEING A PSYCHIATRIST AND WITHOUT
MEETING ALL THE REQUIREMENTS OF THE
ADMINISTRATIVE OFFICE OF THE COURTS
MANDATES COURT PER N.J.S.A. 30:4-27.30b.

POINT III

THE DEFENDANTS WERE INFORMED THAT IF
THEY FAIL TO ANSWER TO THE PLAINTIFF'S
ALLEGATIONS BASED ON THE DEFENDANTS'
VIOLATIONS OF THE ADMINISTRATIVE OFFICE
OF THE COURTS MANDATES IN THE CASE
A.H.B. UNDER N.J.S.A. 30:4-27.30b WITHIN THE
ALLOWED PERIOD, A JUDGMENT MAY BE
ENTERED AGAINST THEM FOR THE RELIEF
DEMANDED.

POINT IV

THE   DEFENDANTS    HAVE   FAILED    TO
RESPONDED [sic] TO THE PLAINTIFF'S
ALLEGATIONS BASED ON THE DEFENDANTS'
VIOLATIONS OF THE ADMINISTRATIVE OFFICE
OF THE COURTS MANDATES AND IN THE CASE

                                               A-3593-18
                     4
            OF A.H.B. 386 N.J. SUPER. 16 (2006), QUOTED
            N.J.S.A. 30:4-27.30b, WITHIN THE INITIAL 35
            DAYS, WITHIN THE INITIAL 60 DAYS, WITHIN
            THE INITIAL 90 DAYS, AND/OR WITHIN THE
            INITIAL 450 DAYS OF DISCOVERY ASSIGNED
            BY THE COURT.

      Plaintiff argues the State defendants failed to respond to his complaint

within the time allowed, and they were advised that if they did not respond, a

judgment may be entered against them. Plaintiff requests a judgment of $500

per day for each day he has been in the STU, and an additional five million

dollars in compensation. He argues Dr. Paolillo was not qualified to diagnose

him with various mental disorders or to give an opinion about whether he is a

sexually violent predator because she is not a psychiatrist.

      Plaintiff's complaint filed against the State defendants in 2016 raised

precisely the same arguments plaintiff raises in this appeal. His complaint was

dismissed on October 3, 2016, with prejudice. The October 3, 2016 order

provided that the motion was opposed.        Plaintiff had forty-five days from

October 3, 2016, to appeal the dismissal order. See R. 2:4-1(a). "An appeal

from a final judgment must be filed with the Appellate Division within forty -

five days of its entry . . . ." Lombardi v. Masso, 207 N.J. 517, 540 (2011).

Plaintiff did not appeal the order of dismissal. He is well out of time to do so.



                                                                            A-3593-18
                                        5
      On October 29, 2018, plaintiff filed a motion seeking to enter a default

judgment against the State defendants in the litigation that was dismissed with

prejudice two years earlier. The trial court denied the motion. The record

supports entry of that order. There no longer was any complaint against which

to enter a default judgment because it was dismissed. Plaintiff never appealed

the earlier dismissal order.    He never filed to vacate the order.       Plaintiff

complains that the State defendants did not file an answer to the complaint

within the additional time they had requested. However, they filed a motion to

dismiss the complaint under Rule 4:6-2(e), which was granted. That procedure

is authorized by the Rules. See R. 4:6-2. Plaintiff cannot file a collateral action

now to challenge an earlier order he did not appeal. See State v. Smith, 43 N.J.

67, 74 (1964) (explaining that a collateral proceeding is not a substitut e for a

direct appeal from a prior order that adjudicated the same claims in a prior

collateral proceeding). Therefore, we affirm the November 30, 2018 order,

denying plaintiff's request to enter a default judgment.

      After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.


                                                                             A-3593-18
                                        6